DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
The claims are objected to because they do not conform with 37 CFR 1.75 (i). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: bearing member (air bearing; all claims but Claim 2), driving unit (all claims), first and rotation members (Claims 4-6; “cam follower”), biasing member (Claims 4-5) in multiple claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landsman (US 4139243).
Claim 1. A substrate positioning apparatus, comprising: 
a holder (holder for 94/95 in FIG. 2 to the left of 15) configured to hold a substrate (FIG. 2, 94/93); and 
a rotating device configured to rotate the holder, 
wherein the rotating device comprises: 
a rotation shaft (FIG. 2-3, 14) fixed to the holder; 
a bearing member (17/18) configured to support the rotation shaft in a non-contact state (“air bearings 17, 18”); 
a base member on which the bearing member is fixed (“19 and 20 provide essentially friction-free support for an elongated, tubular optical scanning member 14”); 
a driving unit (22) configured to rotate the rotation shaft; and 
a damping device, comprising 
a rail (rail of 13) connected to the base member and 
a slider (cylinder of 13) connected to the rotation shaft, configured to produce a damping force against a relative operation between the rotation shaft and the base member by a resistance generated between the rail and the slider (resistance between two structures and caused by air pressure);
Claim 2: wherein the bearing member is an air bearing, and supports the rotation shaft in the non-contact state by allowing the rotation shaft to be lifted while discharging compressed air to a bearing surface of the rotation shaft (“air bearings 17, 18”; “19 and 20 provide essentially friction-free support for an elongated, tubular optical scanning member 14”);
Claim 3: wherein the rail is of a straight line shape (FIG. 2);
Claim 7: wherein the damping device is disposed at an opposite side from the driving unit with a center of the rotation shaft therebetween (FIG. 2; disposition is in the axial direction between 13 and 22);
Claim 8: holding a substrate by using a holder (holder for 94/95 in FIG. 2 to the left of 15) configured to hold the substrate (FIG. 2, 94/93); 
performing positioning of the substrate in a rotational direction by using a rotating device configured to rotate the holder, 
wherein the rotating device comprises: 
a rotation shaft (FIG. 2-3, 14) fixed to the holder; 
a bearing member (17/18) configured to support the rotation shaft in a non-contact state (“air bearings 17, 18”); 
a base member on which the bearing member is fixed (“19 and 20 provide essentially friction-free support for an elongated, tubular optical scanning member 14”); 
a driving unit (22) configured to rotate the rotation shaft; and 
a damping device, comprising 
a rail (rail of 13) connected to the base member and 
a slider (cylinder of 13) connected to the rotation shaft, configured to produce a damping force against a relative operation between the rotation shaft and the base member by a resistance generated between the rail and the slider (resistance between two structures and caused by air pressure).

Allowable Subject Matter
Claim 9 is allowed.

The following is an examiner’s statement of reasons for allowance: Claim 9 requires a first holder configured to hold and attract a first substrate from above; a second holder disposed under the first holder and configured to hold and attract a second substrate from below and a moving device configured to allow a first one of the first holder and the second holder to approach a second one of the first holder and the second holder that are not in Landsman.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Landsman does not disclose a biasing member (tension coil spring or equivalent).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070242241 discloses air bearings 126 and substrate M.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652